Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Peterbilt Announces Availability of Natural Gas Powered Vocational and Aerodynamic Vehicles VANCOUVER, BC and DENTON, TX, Aug. 31 /CNW/ - Peterbilt Motors Company announced that the company is taking immediate orders for the production of its vocational and aerodynamic vehicles powered by compressed and liquefied natural gas (NG). The Model 365 and Model 384 will be offered with the Cummins Westport ISL G and built at Peterbilt's truck manufacturing facility in Denton, Texas. "Our Models 365 and 384 are examples of Peterbilt's commitment to delivering products that will reduce harmful emissions and provide the performance and overall value our customers need," said Bill Jackson, Peterbilt General Manager and PACCAR Vice President. "These two NG powered platforms join Peterbilt's three medium duty hybrid electric vehicles currently in production to offer the widest range of environmental friendly options to our customers." The Peterbilt Model 365 NG features innovative solutions to improve ride and handling, enhance weight distribution as well as maximize performance and profitability without sacrificing overall efficiency. The Model 365 NG is equipped with the powerful ISL G providing a 320 horsepower rating and 1,000 lb-ft of torque. The Model 365 has a 115" BBC, and is available in both set-forward and set-back axle configurations and sets the standard for quality, durability, productivity and environmental responsibility. The Cummins Westport's ISL G powered Model 384 provides the industry's cleanest burning aerodynamic platform with the power and performance to meet the needs of a wide variety of customer applications including line, bulk and tanker hauling. Additionally, the Peterbilt Model 384 has been recognized as fuel efficient and environmentally-friendly by the EPA's SmartWay program.
